Detailed Action
Claims 1,4-6,9,12-14,17,20 are pending in this application. Claims 2,3,7,8,10,11,15,16,18,19 were cancelled.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, 12-14, 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over  US 2014/0150059 issued to Uchida et al.(Uchida) in view of US 9,661,065 issued to Doshi in view of US 10,164,984 issued to Kim et al.(Kim).
As per claims 1,9,17, Uchida teaches a method for/a system, comprising: a processor; and memory comprising instructions which, when executed by the processor/a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method(Fig.1A), the method comprising: obtaining, by a management service, user information corresponding to a plurality of users(para.78-79; receiving user’s login credentials); initiating access to user content in at least a folder of a plurality of folders using the user information(para.78,79, 136,receiving user’s login credentials, para.139; the creation of participant’s folder for access and the insertion of a copy of the conference data in the participant’s folder for the participant ); after obtaining the user information(para.78,79, 136,receiving user’s login credentials):performing a user policy analysis on the user information to determine a meeting policy(Uchida, para.78,79, 136,receiving user’s login credentials; para.102-104; policies for access and control rules for user’s who login and attend the meeting and/or based on the user’s status); obtaining, from a meeting preparation service, a content provide request, wherein the content provide request corresponds to a meeting(Fig.6; conference data management apparatus retrieve presentation from the meeting database, para.101; conference data distribution for distribution of conference data, such as presentation slides and supplemental materials related to the conference, Fig.26, receiving distribution request); in response to the content provide request(Fig.6; conference data management apparatus retrieve presentation from the meeting database, para.101; conference data distribution for distribution of conference data, such as presentation slides and supplemental materials related to the conference): obtaining access links to each data object of the user content that corresponds to the meeting(Fig.8-12; 17; shows file URL of meeting information); and providing dashboard-ready information to the meeting preparation service, wherein the dashboard-ready information comprises the access links(Fig.1C; para.101; conference data distribution for distribution of conference data, such as presentation slides and supplemental materials related to the conference, para.139; the creation of participant’s folder for access and the insertion of a copy of the conference data in the participant’s folder for the participant, therefore it is obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the database is providing the conference data management apparatus the file URL for distribution to the participant’s folder);making a first determination that the meeting has concluded(Uchida, para.114-115;after meeting); identifying the meeting policy(Uchida, para.102-104; policies for access and control rules, para.116-118; providing access and control to other participants for any work product); and implementing the meeting policy(Uchida, para.102-104; policies for access and control rules, para.116-118; providing access and control to other participants for any work product).  
Uchida however does not explicitly teach managing cloud service providers (CSPs) or CSP and specifying modifying access to the access links by the plurality of users after conclusion of the meeting. Uchida, para.102-104 teaches policies for access and control rules and para.114-115 teaches ending/conclusion of meeting, ie after meeting.
Doshi explicitly teaches specifying modifying access to the access links by the plurality of users(col.8, lines 19-28, teaches changing access settings for the object, such as disabling a public link to the object, expiring the link, remove user access, modifying or encrypting the data object, deleting the data object, or notifying the data owner or manager.)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida’s teaching of personal folders for users for storage of meeting information and policies for access and control rules and ending/conclusion of meeting to apply the teaching of Doshi of  changing access settings for the object, such as disabling a public link to the object, expiring the link, remove user access in order to provide the predictable result of having polices for access and control rules where one of the policy/rule is changing access settings for access links, such as disabling access links to the object, expiring access links, removing user access to access links when the meeting has ended.
One ordinary skill in the art would have been motivated to combine the teachings in order to manage information about meetings and to improve objects exposure(ie protect objects/data)(Doshi col.1, lines 34-38, col.8, lines 9-16)
	Uchida in view of Doshi  does not explicitly teach managing cloud service providers (CSPs) or CSP.
Kim explicitly teaches managing cloud service providers (CSPs) or CSP(Fig.1, teaches different cloud storage for different users, Fig.4, shows different folders for the first user in  the cloud storage).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida in view of Doshi ’s teaching of personal folders for users for storage of meeting information to apply the teaching of Kim of cloud storage for users to store information in different folders in order to provide the predictable result of cloud storage for storing meeting information in personal folders.
One ordinary skill in the art would have been motivated to combine the teachings in order to use cloud storage which makes it easier to access, back-up, prevent data loss, and gives users control over who has access to data.
As per claims 4,12, Uchida  in view of Doshi  in view of Kim teaches the method/non-transitory readable medium of  claim 2,10, wherein the dashboard-ready information further comprises the meeting policy(Uchida,Fig.14D, shows folder policy; para.102-104; policies for access and control rules).  
As per claims 5,13, Uchida  in view of Doshi  in view of Kim  teaches the method/non-transitory readable medium of  claim 1, 9, wherein the dashboard-ready information is displayed to at least a user of the plurality of users by the meeting preparation service(Uchida, Fig.1A, element 107,108c; teaches presentation UI, Fig.8-12; 17; shows file URL of meeting information; para.102-104; policies for access and control rules; Fig.14D shows meeting policy).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida’s teaching of a presentation UI and the teaching of URL of meeting information and/or meeting policy to display the URL of the meeting information/meeting policy to the user using the presentation UI. One ordinary skill in the art would have been motivated to combine the teachings in order easily view different meeting information.
As per claims 6,14,20, Uchida  in view of Doshi  in view of Kim  teaches the method/non-transitory readable medium/system of  claim 1,9,17, further comprising:  monitoring the user content in a first CSP of the CSPs(Kim; col.2, lines 21-25; teaches the first cloud storage service indicates that the first data is modified, it is obvious to one ordinary skill in the art before the effective filing date of the claimed invention that the content is being monitored because there is detection of a data that is being modified ); making a second determination that a change in the user content in the first CSP occurs((Kim; col.2, lines 21-25; teaches the first cloud storage service indicates that the first data is modified); identifying a data object corresponding to the change(Kim; col.2, lines 21-25; teaches the first cloud storage service indicates that the first data is modified and updating a copy of the first data that is stored in the second storage service); and performing a synchronization in additional CSPs in the CSPs based on the change and the data object(Kim; col.2, lines 21-25; teaches the first cloud storage service indicates that the first data is modified and updating a copy of the first data that is stored in the second storage service), wherein the first CSP and the additional CSPs operate independently of each other(Kim, Fig.3, teaches different storage cloud with different folders). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Uchida in view of Doshi’s teaching participants folders with meeting data to apply the teachings of Kim of the first cloud storage service indicates that the first data is modified and updating a copy of the first data that is stored in the second storage service in order to provide the predictable result of  updating the copy of meeting data in different folders when there is a modification of data. One ordinary skill in the art would have been motivated to combine the teachings in order ensure synchronized meeting data/files across different attendee folders.


	Response to Arguments
Applicant’s arguments with respect to the rejections have been fully considered and are persuasive, Uchida, Baird, Kim, does not teach the concept of modifying access to the access links after conclusion of the meeting. Uchida, para.102-104 teaches policies for access and control rules and para.114-115 teaches ending/conclusion of meeting, ie after meeting.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 9,824,335 issued to Vander Mey, teaches a computing device retrieves a meeting appointment in a calendar application for a meeting, wherein the meeting appointment includes identifying information of one or more invitees and for the communication session, and identifying a document which is linked to the meeting appointment that is centralized. 
US 10,484,452 issued to Reyes, teaches sharing electronic documents during electronic meetings and allowing participants to request, receiving, the electronic documents.
US 2011/0264745 issued to Ferlitsch, teaches providing electronic documents to online meeting participants, where the documents are stored in a repository.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459